06/24/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                               Assigned on Briefs June 1, 2020

                 KAYLA RAWSON v. WILLIAM A. MONROE

               Appeal from the Juvenile Court for Rutherford County
                    No. 10553C Donna Scott Davenport, Judge
                     ___________________________________

                           No. M2019-00472-COA-R3-JV
                       ___________________________________


This case involves modification of a permanent parenting plan. The father has appealed,
arguing that the trial court’s order does not contain a sufficient best interest analysis or
the requisite factual findings to support its decision. We have concluded that the order
contains sufficient factual findings and the required best interest analysis. The father did
not provide a transcript or statement of the evidence presented before the trial court that
would enable us to review the evidentiary basis for the trial court’s findings. As such, we
must affirm the decision of the juvenile court. We grant Mother’s request for an award of
attorney’s fees on appeal.

 Tenn. R. App. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed and
                                    Remanded

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and FRANK G. CLEMENT, JR., P.J., M.S., joined.

J. Leo Richardson, III, Murfreesboro, Tennessee, for the appellant, William A. Monroe.

John C. Taylor, Murfreesboro, Tennessee, for the appellee, Kayla Rawson.


                                         OPINION

                          I.    FACTS & PROCEDURAL HISTORY

       Kayla Rawson (“Mother”) and William A. Monroe (“Father”) are the unmarried
parents of a child who was born in December 2011. In April 2014, an agreed order was
entered in the Juvenile Court of Rutherford County, Tennessee, establishing parentage
and setting forth an agreed permanent parenting plan. The child was two years old at that
time, and both parents resided in Murfreesboro. Mother was designated as the primary
residential parent, and Father was to have parenting time according to a graduated
schedule that steadily increased his parenting time over the course of six phases between
March and July 2014. Father would begin with three-hour visits at Mother’s home twice
a week. By the sixth phase, Father would have parenting time every other weekend
(from Thursday evening to Sunday evening). However, the parenting plan required
Father to exercise all parenting time in each phase before “graduating” to the next phase.
In the event that Father missed an entire period of his residential time on a given day, he
would have to repeat that week in the graduated schedule.

       Two years later, on July 1, 2016, Mother filed a petition to modify the permanent
parenting plan. Mother alleged that Father had “substantially exercised” his parenting
time during phase one but failed to fully exercise his parenting time during any other
phases. Mother claimed that Father visited the child, on average, once per month for a
few hours. According to the petition, the child had not stayed overnight with father in
over two years. The petition alleged that Father had recently exercised parenting time
with the child on Father’s Day, but he became angry, left with the child in his vehicle
“squealing tires,” and refused to answer her calls thereafter, leading to police
involvement. Mother also alleged that Father had moved four times over the past two
years and that the child did not have a bedroom of his own at any of those residences.
She asked the court to modify the previous parenting plan and enter a parenting plan
specifying that Father would have daytime parenting time with the child one Saturday per
month from 9:00 a.m. to 6:00 p.m.

        Father filed an answer and counter-petition. He acknowledged that he had moved
to Nashville shortly after the parenting plan was entered in 2014, then to Hermitage, then
to Hendersonville. He claimed that Mother stopped allowing him to exercise overnight
visitation in December 2014 due to stated concerns about his residence. Thus, Father
admitted that he had “missed parenting time” but claimed that it was not voluntary.
Father conceded that he “did leave the residence frustrated” on Father’s Day and that the
police were called. Father denied that the circumstances cited by Mother constituted a
material change in circumstances but alleged that her refusal to adhere to the parenting
plan constituted a material change in circumstances justifying modification of the
existing plan. Father stated that he intended to relocate back to Murfreesboro and asked
for an unspecified increase in parenting time.

       The record before us contains a lengthy “Final Order” entered by the trial court on
November 5, 2018, which states that the matter was heard by the juvenile court judge on
June 18, June 25, October 1, and October 3, 2018. Because Father challenges the
sufficiency of this order on appeal, we will discuss its contents at length. The order states
that the trial court heard testimony from Mother, Father, the child’s long-time babysitter,
and Mother’s two sisters. The child was age six at the time of the hearings. The order
described the terms of the graduated visitation schedule set forth in the original parenting
                                            -2-
plan and the procedural history of the present litigation.

        The order states that after Mother filed her petition for modification on July 1,
2016, she was arrested for custodial interference on July 14. The order states that the
warrant was sworn out by Father, not by law enforcement. The trial court had reviewed
the transcript of the preliminary hearing on the custodial interference charge against
Mother in general sessions court. The charge against Mother was dismissed at the
conclusion of the preliminary hearing. However, the trial court discussed testimony
given by Father during that preliminary hearing. According to the trial court, Father
testified at that preliminary hearing that he did not remember if he had completed the first
five phases of the parenting plan, which he claimed Mother was not following. In the
present hearing, however, Father had attempted to present evidence regarding that very
issue. The trial court questioned Father’s attempt to persuade the court that “his memory
had now, some two years later, been jogged” by photographs he found. Based on his
testimony from the preliminary hearing that he could not remember whether he had
completed the phases of the parenting plan, the trial court deemed Father “not credible.”

       The trial court noted that Father also “changed his answer twice” about an issue
during the preliminary hearing.           Also during the preliminary hearing, Father
acknowledged that a general sessions judge had previously advised him not to call the
police again due to this being a civil matter. The trial court found that Father had
continued to call the police after the judge’s instruction about that very issue.

       The trial court found that when Father was working the steps of the parenting plan
in the summer of 2014, he delivered the child to the child’s aunt “covered in urine, dirty
and hungry.” The trial court found that Mother tried to include Father in multiple
birthday celebrations for the child over the years, but Father attended only one. At the
single birthday party that Father attended, he “came with some of his friends” and “there
was no interaction between Father and child.” The trial court found that Father had not
participated in any traditional holidays except “maybe” one Christmas, when he dropped
off some presents. The trial court found that Mother had informed Father of the child’s
ballgames but that Father seldom attended. The court credited the testimony of the
child’s long-time babysitter, who testified that he had never missed a t-ball game and that
he had only seen Father at one game. In short, the trial court found that “Father has not
been involved with this child.” It found that “Father has not been a regular presence in
the child’s young life.” The trial court noted the testimony of the babysitter that the
child’s behavior around his father is “awkward,” and that “he knew his father, but never
ran to him, and that he was standoffish around his father.”

       The trial court found that Father “knew his way to this courthouse” and was
represented by counsel “throughout this entire case.” The trial court noted that Father
claimed to be well versed on the original parenting plan, but at the same time, he testified
that he did not know that he could have had phone calls with the child, received school
                                           -3-
records and medical records, and had lunch with the child at school. According to the
trial court, “All of these things Father testified that he did not know that he could do, as
an explanation for why he did not do them over time.”

       The trial court found that Father had owned a home in Murfreesboro ever since the
original parenting plan was entered in 2014 but that he “had chosen not to live there” and
instead chose to rent property and live elsewhere. The court found that Father “chose to
live with multiple roommates in multiple locations.” It found that he moved to a loft in
downtown Nashville in 2014, where he had a roommate and had to share a bedroom with
the child. The court found that Father later moved to Hermitage “where he had
roommates” and the child had to share a room with his father. Thereafter, the court
found, Father moved to Hendersonville where he resided with his girlfriend and her
brother, and the child would have to share a room with Father and his girlfriend. Since
then, Father had moved back to the home in Murfreesboro, with his girlfriend and her
brother. However, the child would have his own room. The trial court found that Father
was asked if he informed Mother about these moves to which he simply responded, “She
knew.”

        The trial court placed “great weight” on the testimony of the child’s babysitter that
Father had once told him, “I lie and manipulate people to get my way.” The court noted
that this statement “serve[d] to reduce Father’s credibility greatly.” The trial court noted
that “another factor in reducing Father’s credibility” was the fact that the trial judge asked
Father whether 2016 was his first Father’s Day to exercise parenting time, and Father
replied that he was not sure.

        The trial court also placed “great emphasis” on the fact that Father never
completed the five steps on the original parenting plan. Because Father had not
completed the steps, the court found that Mother was under no obligation to give Father
the full amount of parenting time set forth in the plan. The court found the parenting time
Father enjoyed thereafter was at Mother’s discretion, and “despite all of the dramatic
events concerning law enforcement, arrests and the like, Mother wanted the child to
know his Father” and “wanted him to be involved as a dad.” The court found that
Father’s failure to complete the steps of the parenting plan was the barrier that kept him
from his child, “not the actions of Mother.”

       The trial court found that Father had engaged in numerous “inappropriate actions,”
including, but not limited to, having Mother arrested for custodial interference, which
forced her to call the babysitter to come and get the child. In addition, the court
referenced Father “camping outside Mother’s house” while waiting on law enforcement,
taking pictures of himself in her yard with a copy of the parenting plan and posting it on
social media. The court deemed that incident “very disturbing” to the court. The court
also referenced “Father’s inappropriate conduct in June 2016 in the presence of the
child.” The court found that these were “not the actions of a [f]ather who is just trying to
                                            -4-
spend time with his child pursuant to a parenting plan.” Instead, the court found that
Father’s actions were “unnecessary acts of vindictiveness, hatefulness, pure venom,
spiteful and malicious[.]” The court found that all of the aforementioned actions
constituted “emotional abuse to the child.”

       The trial court found that Mother had proven the following material changes in
circumstances: (1) Father’s failure to follow the steps of the parenting plan that would
have allowed him more parenting time; (2) Father being “residentially unstable” since
2014, moving to multiple residences with multiple roommates in other counties; and (3)
“the parent-child relationship just [beginning] to be repaired in May 2018.” The trial
court found that “the best interests of the child dictate that the parenting plan be
modified.” The trial court stated that it had examined all the proof and developed a new
parenting plan for the parties that was “in the best interests of this child.” The trial court
acknowledged that Father “still needs to be involved with the child” but stated that the
court “does not trust Father.” The court concluded that Father’s actions over the past four
years demonstrated that he was more concerned about heartache for Mother than a father-
son relationship. Due to Father’s actions, the trial court found that “standard visitation is
not in the child’s best interest.” The trial court noted that an agreed order had been
entered in July 2018 entitling Father to certain parenting time and telephone calls, but
“Father made no phone calls to the child.” The order states that Father’s failure to call
the child spoke volumes to the court.

        The trial court granted Mother’s petition to modify and dismissed Father’s
counter-petition. The trial court ruled that Father would have parenting time the first
Saturday of each month beginning at 9:00 a.m. and ending on Sunday at 6:00 p.m. He
would also have overnight parenting time on all Father’s Days and during any other
traditional holidays that fell during his regular monthly weekends. The trial court entered
a new parenting plan to this effect, designating 352 annual days of parenting time for
Mother and 13 annual days of parenting time to Father. Father erroneously filed a notice
of appeal to circuit court, and the circuit court transferred the appeal to this Court.

                                 II.   ISSUES PRESENTED

       On appeal, Father argues that the trial court erred by “not engaging in a best
interest analysis” and failing to comply with Rule 52.01 of the Tennessee Rules of Civil
Procedure. In her posture as appellee, Mother raises an issue regarding her entitlement to
attorney’s fees on appeal. For the following reasons, we affirm the decision of the
juvenile court and remand for further proceedings.

                                   III.   DISCUSSION

      When considering modification of a parenting plan, two issues must be addressed:
(1) whether a material change in circumstances has occurred, and (2) whether any
                                        -5-
modification of the parenting plan is in the child’s best interest. Gricunas v. Gricunas,
No. E2018-02284-COA-R3-CV, 2020 WL 112911, at *2 (Tenn. Ct. App. Jan. 9, 2020)
(citing Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn. 2013)). According to the
Tennessee Supreme Court,

               A trial court’s determinations of whether a material change in
       circumstances has occurred and whether modification of a parenting plan
       serves a child’s best interests are factual questions. See In re T.C.D., 261
S.W.3d 734, 742 (Tenn. Ct. App. 2007). Thus, appellate courts must
       presume that a trial court’s factual findings on these matters are correct and
       not overturn them, unless the evidence preponderates against the trial
       court’s findings. See Tenn. R. App. P. 13(d); In re C.K.G., 173 S.W.3d
       [714, 732 (Tenn. 2005); Kendrick v. Shoemake, 90 S.W.3d 566, 570 (Tenn.
       2002); Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984))].
               Because decisions regarding parenting arrangements are factually
       driven and require careful consideration of numerous factors, Holloway v.
       Bradley, 190 Tenn. 565, 230 S.W.2d 1003, 1006 (1950); Brumit v.
       Brumit, 948 S.W.2d 739, 740 (Tenn. Ct. App. 1997), trial judges, who have
       the opportunity to observe the witnesses and make credibility
       determinations, are better positioned to evaluate the facts than appellate
       judges. Massey-Holt v. Holt, 255 S.W.3d 603, 607 (Tenn. Ct. App. 2007).
       Thus, determining the details of parenting plans is “peculiarly within the
       broad discretion of the trial judge.” Suttles v. Suttles, 748 S.W.2d 427, 429
       (Tenn. 1988) (quoting Edwards v. Edwards, 501 S.W.2d 283, 291 (Tenn.
       Ct. App. 1973)). “It is not the function of appellate courts to tweak a
       [residential parenting schedule] in the hopes of achieving a more reasonable
       result than the trial court.” Eldridge v. Eldridge, 42 S.W.3d 82, 88 (Tenn.
       2001). A trial court’s decision regarding the details of a residential
       parenting schedule should not be reversed absent an abuse of discretion.
Id. “An abuse of discretion occurs when the trial court ... appl[ies] an
       incorrect legal standard, reaches an illogical result, resolves the case on a
       clearly erroneous assessment of the evidence, or relies on reasoning that
       causes an injustice.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn.
       2011). . . .

Armbrister, 414 S.W.3d at 692-93.

       On appeal, Father argues that the trial court applied an incorrect legal standard by
omitting any reference to the statutory best interest factors set forth in Tennessee Code
Annotated section 36-6-106. Father claims that the trial court “failed to conduct a best
interest analysis.” He also suggests that the court failed to make sufficient findings of
fact and conclusions of law in compliance with Tennessee Rule of Civil Procedure 52.01,
which requires trial courts to “find the facts specially” and “state separately its
                                           -6-
conclusions of law.”

        Having thoroughly reviewed the trial court’s order, we disagree with Father’s
assertions. The trial court’s order spans thirteen pages and contains 96 separately
numbered findings and conclusions. The trial court explained at the outset that pursuant
to Tennessee Code Annotated section 36-6-101(a)(2)(C), when the issue before the court
is a modification of the court’s prior decree pertaining to a residential parenting schedule,
the petitioner must prove by a preponderance of the evidence a material change of
circumstance affecting the child’s best interest. After setting forth extensive factual
findings, the trial court concluded that “the best interests of the child dictate that the
parenting plan be modified.” The court stated that it had developed a new parenting plan
that was “in the best interests of this child.” It specifically concluded that “standard
visitation is not in the child’s best interest.” Thus, it is readily apparent that the trial court
did conduct a best interest analysis.

       We acknowledge that the trial court’s order did not specifically mention the best
interest factors set forth in Tennessee Code Annotated section 36-6-106. The trial court
was obligated to consider the applicable factors, but “‘the statute does not require a trial
court, when issuing a memorandum opinion or final judgment, to list every applicable
factor along with its conclusion as to how that particular factor impacted the overall
custody determination.’” Deaton v. Williams, No. W2018-00564-COA-R3-JV, 2020 WL
864990, at *3 (Tenn. Ct. App. Feb. 21, 2020) (quoting Burnette v. Burnette, No. E2002-
01614-COA-R3-CV, 2003 WL 21782290, at *6 (Tenn. Ct. App. July 23, 2003)). This
Court has held that “‘the absence of an explicit discussion of each factor does not mean
that they were not considered.’” Grissom v. Grissom, 586 S.W.3d 387, 399 (Tenn. Ct.
App. 2019) (quoting Keisling v. Keisling, 196 S.W.3d 703, 723 (Tenn. Ct. App. 2005)).

        This Court considered a similar argument under the termination of parental rights
statute in In re Antonio J., No. M2019-00255-COA-R3-PT, 2019 WL 6312951, at *12
(Tenn. Ct. App. Nov. 25, 2019). The mother in that case argued that the trial court’s
findings as to the children’s best interest were insufficient pursuant to Rule 52.01. We
acknowledged that “the trial court did not explicitly reference the factors contained in
[the relevant statute]” but found it “apparent” from the trial court’s findings that it
sufficiently considered the relevant factors. Id. We noted that the trial court’s factual
findings “coincide[d]” with several of the statutory factors and therefore they were
sufficient to facilitate appellate review. Id.

        We reached the same conclusion in a parenting plan modification case in Bell v.
Bell, No. E2016-01180-COA-R3-CV, 2017 WL 2199164, at *9-10 (Tenn. Ct. App. May
18, 2017). We acknowledged that the trial court “did not identify the statutory [best
interest] factors correlative to its findings” and “did not specifically identify the statutory
factors it deemed applicable.” However, we held that this was “not a fatal error” where
the trial court made detailed findings as to the children’s best interest. Id. at *9. In
                                              -7-
substance, the trial court “clearly did make findings as to some” of the factors. Id. at *10.

        We reach the same conclusion here. The trial court’s findings substantively
addressed many of the best interest factors. For instance, the statute requires
consideration of “[t]he strength, nature, and stability of the child’s relationship with each
parent,” the “degree to which a parent has been the primary caregiver,” and “[t]he
importance of continuity in the child’s life and the length of time the child has lived in a
stable, satisfactory environment.” See Tenn. Code Ann. § 36-6-106(a)(1), (5), (10). The
trial court found that Mother had served as the primary residential parent since the child
was 26 months old. The court placed great emphasis on the fact that Father never
completed the steps necessary to have more parenting time under that original plan. The
statute requires consideration of each parent’s “past and potential for future performance
of parenting responsibilities.” See Tenn. Code Ann. § 36-6-106(a)(2). The trial court
found that Father seldom attended the child’s ballgames, attended only one birthday
party, and gave him Christmas presents once. It also noted that Father did not exercise
the various parental rights set forth in the parenting plan, regarding phone calls, school
lunches, etc., and claimed that he was unaware of them. He also failed to make any
phone calls as permitted by the temporary order, which spoke volumes to the court.

       Another factor for consideration was the “disposition of each parent to provide the
child with food, clothing, medical care, education and other necessary care.” See Tenn.
Code Ann. § 36-6-106(a)(4). Relevant to this factor, and the “continuity” factor
mentioned above, the court described Father as “residentially unstable.” It found that he
had owned a home in Murfreesboro throughout the relevant time period but chose to rent
residences in other counties and reside with various roommates. The trial court also
found that Father once delivered the child to an aunt “covered in urine, dirty and hungry.”

        In great detail, the court considered the parents’ “willingness and ability . . . to
facilitate and encourage a close and continuing parent-child relationship” and their
likelihood of honoring court-ordered parenting arrangements and rights. See Tenn. Code
Ann. § 36-6-106(a)(2). The court considered Father’s continued practice of calling the
police even after he was instructed not to do so by a trial judge. The court noted that
Father had Mother arrested for custodial interference when he was the one who failed to
comply with the phases of the parenting plan he sought to enforce. The court found that
Father had previously stated that he lied and manipulated people to get his way. It found
it “very disturbing” that Father camped outside of Mother’s home and posted pictures on
social media of himself holding the parenting plan and waiting on law enforcement. It
described Father’s actions as vindictive, hateful, spiteful, and malicious. The court found
that “despite all of the dramatic events concerning law enforcement, arrests and the like,”
Mother still wanted the child to know Father and for him to be involved as a dad. These
findings also relate to “[t]he moral, physical, mental and emotional fitness of each parent
as it relates to their ability to parent the child.” See Tenn. Code Ann. § 36-6-106(a)(8).

                                            -8-
       As for the “love, affection, and emotional ties existing between each parent and
the child,” see Tenn. Code Ann. § 36-6-106(a)(6), the trial court found that Father “has
not been involved with this child” and “has not been a regular presence in the child’s
young life.” It credited the babysitter’s testimony that the child behaves awkwardly and
acts “standoffish” toward Father, never running to see him. The trial court found that
Father’s actions “constitute emotional abuse to the child.” See Tenn. Code Ann. § 36-6-
106(a)(11).

        “[M]eaningful appellate review is not possible unless the trial court ‘puts forth
some explanation as to how it reaches its decision in a best interest analysis.’” Nelvis v.
Baptist, No. W2018-01763-COA-R3-JV, 2019 WL 5566352, at *4 (Tenn. Ct. App. Oct.
29, 2019) (quoting Grissom, 586 S.W.3d at 395). However, a trial court’s order meets
the requirements of Rule 52.01 when the order “disclose[s] to the reviewing court the
steps by which the trial court reached its ultimate conclusion on each factual issue.”
Lovlace v. Copley, 418 S.W.3d 1, 35 (Tenn. 2013) (quotation omitted). The trial court
provided a detailed explanation in this case. This is not a case where the appellate court
was “left to wonder” about the trial court’s reasoning. Grissom, 586 S.W.3d at 397. In
summary, we conclude that the trial court’s findings of fact and conclusions of law were
sufficient to facilitate appellate review and contained the requisite best interest analysis.

        Having concluded that the trial court’s order was sufficient to enable appellate
review, we now turn to the remainder of Father’s brief. The issues he presented on
appeal were limited to whether the trial court erred in its decision “by not engaging in a
best interest analysis” and formulating a parenting plan “that does not conform with Rule
52.01.” Arguably, these issues do not encompass any challenge to the intrinsic
correctness of the trial court’s best interest determination. Still, Father argues within his
brief that the trial court’s parenting plan failed to allow him maximum participation in the
child’s life. He argues that the trial court “erroneously gave improper weight and
consideration of the evidence” and reached a decision that was “outside the range of
acceptable dispositions.” Father suggests that it is the role of this Court to review the
trial court’s factual findings using the preponderance of the evidence standard contained
in Tennessee Rule of Appellate Procedure 13(d).

       Our ability to review the trial court’s decision was hindered by Father’s failure to
provide this Court with transcripts of the multiple hearings or a statement of the evidence
presented. The only transcript in the record is limited to the trial court’s oral ruling at the
conclusion of the hearing. “‘The absence of either a transcript or a statement of the
evidence significantly ties the hands of the appellate court.’” Hardin v. Hardin, No.
W2012-00273-COA-R3-CV, 2012 WL 6727533, at *4 (Tenn. Ct. App. Dec. 27, 2012)
(quoting Chandler v. Chandler, No. W2010-01503-COA-R3-CV, 2012 Tenn. App.
LEXIS 418, at * 19 (Tenn. Ct. App. June 26, 2012)). “This court cannot review the facts
de novo without an appellate record containing the facts, and therefore, we must assume
that the record, had it been preserved, would have contained sufficient evidence to
                                            -9-
support the trial court’s factual findings.” Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn.
Ct. App. 1992). Thus, “to the extent that resolution of the issues on appeal depends on
factual determinations, the lack of a transcript or statement of the evidence is essentially
fatal to the party having the burden on appeal.” Cremeens v. Cremeens, No. M2014-
00152-COA-R3-CV, 2015 WL 1946165, at *3 (Tenn. Ct. App. Apr. 29, 2015).

       A trial court’s determination of whether modification of a parenting plan serves a
child’s best interest is a factual question. Armbrister, 414 S.W.3d at 692. In the absence
of a transcript or statement of the evidence, we must presume that there was sufficient
evidence before the trial court to support its decision as to the child’s best interest. King
v. Daily, No. M2017-01743-COA-R3-CV, 2018 WL 6266363, at *6 (Tenn. Ct. App.
Nov. 30, 2018); see also Cremeens, 2015 WL 1946165, at *4 (explaining that without a
transcript or statement of the evidence, “we must assume that there was sufficient
evidence to support the trial court’s best interest determination”).

       Finally, we address Mother’s issue regarding her entitlement to attorney’s fees on
appeal. Mother argues that Father’s appeal was frivolous and had no chance of success
given his arguments and his failure to provide the court with a transcript or statement of
the evidence.1 We agree.

       An appeal may be deemed frivolous if it is devoid of merit or has no reasonable
chance of succeeding. Duke v. Duke, 563 S.W.3d 885, 906 (Tenn. Ct. App. 2018). The
decision to award attorney’s fees for such an appeal lies within the sound discretion of
the appellate court. Id. “An appeal in which the appellate court’s ability to address the
issues raised is undermined by the appellant’s failure to provide an adequate record may
be deemed frivolous.” Williams v. Williams, 286 S.W.3d 290, 297 (Tenn. Ct. App.
2008); see, e.g., Moritz v. Tulay, No. E2013-01528-COA-R3-CV, 2014 WL 5306789, at
*9 (Tenn. Ct. App. Oct. 17, 2014) (“We determine this appeal to be frivolous inasmuch
as Mother provided no transcript or statement of the evidence from which we could
review the propriety of the court’s decision regarding modification[.]”); Linn v. Howard,
No. E2006-00024-COA-R3-CV, 2007 WL 208442, at *5 (Tenn. Ct. App. Jan. 26, 2007)
(“[W]ithout a transcript or statement of the evidence, this appeal had no chance of
success.”); McDonald v. Onoh, 772 S.W.2d 913, 914 (Tenn. Ct. App. 1989) (deeming an
appeal frivolous where the appellant failed to provide a transcript or statement of the
evidence).

                                     IV.    CONCLUSION

       For the aforementioned reasons, we affirm the decision of the juvenile court and

       1
        Father also requested an award of attorney’s fees in the conclusion section of his brief.
“By not designating this argument as an issue, it is waived.” Fichtel v. Fichtel, No. M2018-
01634-COA-R3-CV, 2019 WL 3027010, at *28 (Tenn. Ct. App. July 10, 2019).
                                             - 10 -
remand for further proceedings to include a reasonable award of attorney’s fees incurred
on appeal. Costs of this appeal are taxed to the appellant, William A. Monroe, for which
execution may issue if necessary.

                                                  _________________________________
                                                  CARMA DENNIS MCGEE, JUDGE




                                         - 11 -